Case 8:18-cv-01644-VAP-KES Document 17-10 Filed 10/03/18 Page 1 of 18 Page ID
                                  #:371




                                    Exhibit 10
                                    118
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-10
                                      48 Filed
                                            Filed
                                                04/06/17
                                                  10/03/18 Page
                                                            Page1 2ofof1718 Page ID
                                    #:372




                                       119
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-10
                                      48 Filed
                                            Filed
                                                04/06/17
                                                  10/03/18 Page
                                                            Page2 3ofof1718 Page ID
                                    #:373




                                       120
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-10
                                      48 Filed
                                            Filed
                                                04/06/17
                                                  10/03/18 Page
                                                            Page3 4ofof1718 Page ID
                                    #:374




                                       121
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-10
                                      48 Filed
                                            Filed
                                                04/06/17
                                                  10/03/18 Page
                                                            Page4 5ofof1718 Page ID
                                    #:375




                                       122
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-10
                                      48 Filed
                                            Filed
                                                04/06/17
                                                  10/03/18 Page
                                                            Page5 6ofof1718 Page ID
                                    #:376




                                       123
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-10
                                      48 Filed
                                            Filed
                                                04/06/17
                                                  10/03/18 Page
                                                            Page6 7ofof1718 Page ID
                                    #:377




                                       124
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-10
                                      48 Filed
                                            Filed
                                                04/06/17
                                                  10/03/18 Page
                                                            Page7 8ofof1718 Page ID
                                    #:378




                                       125
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-10
                                      48 Filed
                                            Filed
                                                04/06/17
                                                  10/03/18 Page
                                                            Page8 9ofof1718 Page ID
                                    #:379




                                       126
Case 8:18-cv-01644-VAP-KES
           Case 6:17-bk-01329-KSJ
                             Document
                                  Doc17-10
                                       48 Filed
                                            Filed04/06/17
                                                  10/03/18 Page
                                                            Page910
                                                                  of of
                                                                     1718 Page ID
                                      #:380




                                      127
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-10
                                       48 Filed
                                             Filed
                                                 04/06/17
                                                   10/03/18 Page
                                                             Page1011ofof1718 Page ID
                                      #:381




                                        128
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-10
                                       48 Filed
                                             Filed
                                                 04/06/17
                                                   10/03/18 Page
                                                             Page1112ofof1718 Page ID
                                      #:382




                                        129
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-10
                                       48 Filed
                                             Filed
                                                 04/06/17
                                                   10/03/18 Page
                                                             Page1213ofof1718 Page ID
                                      #:383




                                        130
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-10
                                       48 Filed
                                             Filed
                                                 04/06/17
                                                   10/03/18 Page
                                                             Page1314ofof1718 Page ID
                                      #:384




                                        131
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-10
                                       48 Filed
                                             Filed
                                                 04/06/17
                                                   10/03/18 Page
                                                             Page1415ofof1718 Page ID
                                      #:385




                                        132
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-10
                                       48 Filed
                                             Filed
                                                 04/06/17
                                                   10/03/18 Page
                                                             Page1516ofof1718 Page ID
                                      #:386




                                        133
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-10
                                       48 Filed
                                             Filed
                                                 04/06/17
                                                   10/03/18 Page
                                                             Page1617ofof1718 Page ID
                                      #:387




                                        134
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-10
                                       48 Filed
                                             Filed
                                                 04/06/17
                                                   10/03/18 Page
                                                             Page1718ofof1718 Page ID
                                      #:388




                                        135
